        Case
         Case3:20-cv-00313-RS
               3:20-cv-00313-RS Document
                                 Document8-1
                                          1 Filed
                                             Filed 01/14/20
                                                   01/15/20 Page
                                                            Page 11 of
                                                                    of 441



 1   STEVEN A. NIELSEN (SBN 133864)
     (STEVE@NIELSENPATENTS.COM)
 2   100 LARKSPUR LANDING CIRCLE, SUITE 216
     LARKSPUR, CA 94939-1743
 3
     TELEPHONE:(415) 272-8210
 4
     Patrick F. Bright (SBN 68709)
 5   (Application for Admission Pro Hac Vice to be filed)
     Wagner, Anderson & Bright PC
 6   10924 W. Pico Boulevard #214
 7   Los Angeles, CA 90064
     (213) 700-6637
 8   pbright@brightpatentlaw.com

 9   Attorneys for Plaintiff
     ARSUS, LLC, a Utah limited liability corporation
10

11
                                 UNITED STATES DISTRICT COURT
12                             NORTHERN DISTRICT OF CALIFORNIA

13                                       SAN FRANCISCO DIVISION
14                                                        PATENT
15   ARSUS, LLC,
                                                          Case No. ______________
16                          Plaintiff,
        v.                                                ORIGINAL COMPLAINT FOR
17                                                        PATENT INFRINGEMENT
     TESLA MOTORS, INC.,                                  AGAINST TESLA MOTORS, INC.
18

19                          Defendant.                    DEMAND FOR JURY TRIAL

20            Plaintiff Arsus, LLC complains against Defendant Tesla Motors, Inc., alleging that:

21                                           I. THE PARTIES
22
              1.     Plaintiff Arsus, LLC (“Arsus” or “Plaintiff”) is a Utah limited liability company
23
     with its principal place of business at 350 West 2000, South Perry, Utah 84302.
24
              2.     Defendant Tesla Motors, Inc. (“Defendant”) is a corporation organized and
25
     existing under the laws of Delaware, with a place of business at 380 Fairview Way, Milpitas, CA
26
27   95035.

28
                                                    -1-
     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
     AGAINST TESLA MOTORS, INC. AND JURY DEMAND
        Case
         Case3:20-cv-00313-RS
               3:20-cv-00313-RS Document
                                 Document8-1
                                          1 Filed
                                             Filed 01/14/20
                                                   01/15/20 Page
                                                            Page 22 of
                                                                    of 441



 1           3.       This action arises under the patent laws of the United States, Title 35 of the
 2   United States Code. This Court has subject matter jurisdiction of such action under 28 U.S.C. §§
 3
     1331 and 1338(a).
 4
             4.       Venue is proper in this district under 28 U.S.C. sections 1381(b) and 1400(b).
 5
             5.       On January 21, 2014, United States Patent No. 8,634,989 (“the ‘989 Patent”),
 6

 7   entitled Rollover Prevention Apparatus, was duly and legally issued by the United States Patent

 8   and Trademark Office. On April 16, 2019, United States Patent No. 10,259,494 (“the ‘494

 9   Patent”), entitled Rollover Prevention Apparatus, was duly and legally issued by the United
10   States Patent and Trademark Office.        Copies of the ‘989 and ‘494 patents are attached to this
11
     complaint as Exhibit A.
12
             6.       Within this District, Defendant has sold and offered for sale Tesla vehicles (the
13
     “accused vehicles”) that infringe the ‘989 patent, claims 1 to 4, and the ’494 patent, claims 21
14

15   and 22, and is continuing to sell and offer for sale accused vehicles, namely, Tesla vehicles, such

16   as Tesla models S, X and Model 3, equipped with Tesla’s so-called Auto-pilot system, within

17   this District.
18
             7.       Plaintiff is the assignee of all right, title and interest in the ‘989 and ‘494 patents,
19
     including all rights to enforce and prosecute actions for infringement of these patents.
20
             8.       Plaintiff has been damaged as a result of Defendant’s infringing conduct.
21
     Defendant is liable to Plaintiff for damages in an amount that adequately compensates Plaintiff
22

23   for this conduct.

24           9.       Defendant has had written notice of the ‘989 patent.
25                                       IV. PRAYER FOR RELIEF
26
             WHEREFORE, Plaintiff requests that the Court find in its favor and against Defendant,
27
     and that the Court grant Plaintiff the following relief:
28
                                                       -2-
     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
     AGAINST TESLA MOTORS, INC. AND JURY DEMAND
        Case
         Case3:20-cv-00313-RS
               3:20-cv-00313-RS Document
                                 Document8-1
                                          1 Filed
                                             Filed 01/14/20
                                                   01/15/20 Page
                                                            Page 33 of
                                                                    of 441



 1          a.     Judgment that one or more claims of the ‘989 and 494 patents have been infringed
 2                 by Defendant;
 3
            b.     Judgment that Defendant account for and pay to Plaintiff all damages to and costs
 4
                   incurred by Plaintiff because of Defendant’s infringing activities, and an
 5
                   accounting of all infringements and damages not presented at trial;
 6

 7          c.     That Plaintiff be granted pre-judgment and post-judgment interest on the damages

 8                 caused by Defendant’s infringing activities;

 9          d.     That Plaintiff be granted such other and further relief as the Court may deem just
10                 and proper under the circumstances.
11

12   January 14, 2020                               By    /s/ Steven A. Nielsen
                                                          Steven A. Nielsen
13                                                        100 Larkspur Landing Circle, Suite 216
                                                          Larkspur, CA 94939
14   Patrick Bright (SBN 68709)
                                                          PHONE 415 272 8210
     (Application for Admission Pro Hac Vice to
15                                                        E-MAIL: Steve@NielsenPatents.com
     be filed)
     Wagner, Anderson & Bright PC
16                                                        Attorneys for Arsus, LLC
     10524 W. Pico Boulevard #214
17   Los Angeles, CA 90064
     (213) 700-6637
18   pbright@brightpatentlaw.com

19

20

21

22

23

24

25

26
27

28
                                                  -3-
     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
     AGAINST TESLA MOTORS, INC. AND JURY DEMAND
        Case
         Case3:20-cv-00313-RS
               3:20-cv-00313-RS Document
                                 Document8-1
                                          1 Filed
                                             Filed 01/14/20
                                                   01/15/20 Page
                                                            Page 44 of
                                                                    of 441



 1                                            JURY DEMAND
 2           Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of
 3
     all issues so triable.
 4

 5
     January 14, 2020                                 By     /s/Steven A. Nielsen
 6                                                           Steven A. Nielsen
 7                                                           100 Larkspur Landing Circle, Suite 216
                                                             Larkspur, CA 94939
     Patrick Bright (SBN 68709)
 8                                                           PHONE 415 272 8210
     (Application for Admission Pro Hac Vice to
                                                             E-MAIL: Steve@NielsenPatents.com
     be filed)
 9
     Wagner, Anderson & Bright PC
                                                             Attorneys for Plaintiff Arsus, LLC
10   10524 W. Pico Boulevard #214
     Los Angeles, CA 90064
11   (213) 700-6637
     pbright@brightpatentlaw.com
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                     -4-
     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
     AGAINST TESLA MOTORS, INC. AND JURY DEMAND
Case 3:20-cv-00313-RS Document 8-1
                               1-1 Filed 01/15/20
                                         01/14/20 Page 5
                                                       1 of 41
                                                            37




                   Exhibit A
Case 3:20-cv-00313-RS Document 8-1
                               1-1 Filed 01/15/20
                                         01/14/20 Page 6
                                                       2 of 41
                                                            37
Case 3:20-cv-00313-RS Document 8-1
                               1-1 Filed 01/15/20
                                         01/14/20 Page 7
                                                       3 of 41
                                                            37
Case 3:20-cv-00313-RS Document 8-1
                               1-1 Filed 01/15/20
                                         01/14/20 Page 8
                                                       4 of 41
                                                            37
Case 3:20-cv-00313-RS Document 8-1
                               1-1 Filed 01/15/20
                                         01/14/20 Page 9
                                                       5 of 41
                                                            37
Case
Case3:20-cv-00313-RS
     3:20-cv-00313-RS Document
                      Document8-1
                               1-1 Filed
                                   Filed01/15/20
                                         01/14/20 Page
                                                  Page10
                                                       6 of
                                                          of37
                                                             41
Case
Case3:20-cv-00313-RS
     3:20-cv-00313-RS Document
                      Document8-1
                               1-1 Filed
                                   Filed01/15/20
                                         01/14/20 Page
                                                  Page11
                                                       7 of
                                                          of37
                                                             41
Case
Case3:20-cv-00313-RS
     3:20-cv-00313-RS Document
                      Document8-1
                               1-1 Filed
                                   Filed01/15/20
                                         01/14/20 Page
                                                  Page12
                                                       8 of
                                                          of37
                                                             41
Case
Case3:20-cv-00313-RS
     3:20-cv-00313-RS Document
                      Document8-1
                               1-1 Filed
                                   Filed01/15/20
                                         01/14/20 Page
                                                  Page13
                                                       9 of
                                                          of37
                                                             41
Case 3:20-cv-00313-RS Document 8-1
                               1-1 Filed 01/15/20
                                         01/14/20 Page 14
                                                       10 of 41
                                                             37
Case 3:20-cv-00313-RS Document 8-1
                               1-1 Filed 01/15/20
                                         01/14/20 Page 15
                                                       11 of 41
                                                             37
Case 3:20-cv-00313-RS Document 8-1
                               1-1 Filed 01/15/20
                                         01/14/20 Page 16
                                                       12 of 41
                                                             37
Case 3:20-cv-00313-RS Document 8-1
                               1-1 Filed 01/15/20
                                         01/14/20 Page 17
                                                       13 of 41
                                                             37
Case 3:20-cv-00313-RS Document 8-1
                               1-1 Filed 01/15/20
                                         01/14/20 Page 18
                                                       14 of 41
                                                             37
Case 3:20-cv-00313-RS Document 8-1
                               1-1 Filed 01/15/20
                                         01/14/20 Page 19
                                                       15 of 41
                                                             37
Case 3:20-cv-00313-RS Document 8-1
                               1-1 Filed 01/15/20
                                         01/14/20 Page 20
                                                       16 of 41
                                                             37
Case 3:20-cv-00313-RS Document 8-1
                               1-1 Filed 01/15/20
                                         01/14/20 Page 21
                                                       17 of 41
                                                             37
Case 3:20-cv-00313-RS Document 8-1
                               1-1 Filed 01/15/20
                                         01/14/20 Page 22
                                                       18 of 41
                                                             37
Case 3:20-cv-00313-RS Document 8-1
                               1-1 Filed 01/15/20
                                         01/14/20 Page 23
                                                       19 of 41
                                                             37
Case 3:20-cv-00313-RS Document 8-1
                               1-1 Filed 01/15/20
                                         01/14/20 Page 24
                                                       20 of 41
                                                             37
Case 3:20-cv-00313-RS Document 8-1
                               1-1 Filed 01/15/20
                                         01/14/20 Page 25
                                                       21 of 41
                                                             37
Case 3:20-cv-00313-RS Document 8-1
                               1-1 Filed 01/15/20
                                         01/14/20 Page 26
                                                       22 of 41
                                                             37
Case 3:20-cv-00313-RS Document 8-1
                               1-1 Filed 01/15/20
                                         01/14/20 Page 27
                                                       23 of 41
                                                             37
Case 3:20-cv-00313-RS Document 8-1
                               1-1 Filed 01/15/20
                                         01/14/20 Page 28
                                                       24 of 41
                                                             37
Case 3:20-cv-00313-RS Document 8-1
                               1-1 Filed 01/15/20
                                         01/14/20 Page 29
                                                       25 of 41
                                                             37
Case 3:20-cv-00313-RS Document 8-1
                               1-1 Filed 01/15/20
                                         01/14/20 Page 30
                                                       26 of 41
                                                             37
Case 3:20-cv-00313-RS Document 8-1
                               1-1 Filed 01/15/20
                                         01/14/20 Page 31
                                                       27 of 41
                                                             37
Case 3:20-cv-00313-RS Document 8-1
                               1-1 Filed 01/15/20
                                         01/14/20 Page 32
                                                       28 of 41
                                                             37
Case 3:20-cv-00313-RS Document 8-1
                               1-1 Filed 01/15/20
                                         01/14/20 Page 33
                                                       29 of 41
                                                             37
Case 3:20-cv-00313-RS Document 8-1
                               1-1 Filed 01/15/20
                                         01/14/20 Page 34
                                                       30 of 41
                                                             37
Case 3:20-cv-00313-RS Document 8-1
                               1-1 Filed 01/15/20
                                         01/14/20 Page 35
                                                       31 of 41
                                                             37
Case 3:20-cv-00313-RS Document 8-1
                               1-1 Filed 01/15/20
                                         01/14/20 Page 36
                                                       32 of 41
                                                             37
Case 3:20-cv-00313-RS Document 8-1
                               1-1 Filed 01/15/20
                                         01/14/20 Page 37
                                                       33 of 41
                                                             37
Case 3:20-cv-00313-RS Document 8-1
                               1-1 Filed 01/15/20
                                         01/14/20 Page 38
                                                       34 of 41
                                                             37
Case 3:20-cv-00313-RS Document 8-1
                               1-1 Filed 01/15/20
                                         01/14/20 Page 39
                                                       35 of 41
                                                             37
Case 3:20-cv-00313-RS Document 8-1
                               1-1 Filed 01/15/20
                                         01/14/20 Page 40
                                                       36 of 41
                                                             37
Case 3:20-cv-00313-RS Document 8-1
                               1-1 Filed 01/15/20
                                         01/14/20 Page 41
                                                       37 of 41
                                                             37
